t c summary opinion united_states tax_court nicholas garrett ray and michelle shere ray petitioners v commissioner of internal revenue respondent docket no 17674-07s filed date nicholas garrett and michelle shere ray pro sese chong s hong for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency for petitioners’ tax_year and a sec_6662 accuracy-related_penalty of dollar_figure the issues we consider are whether petitioners are entitled to their claimed deductions for educational expenses and or charitable deductions and whether they are liable for an accuracy-related_penalty background3 petitioners are nicholas ray mr ray and michelle johnson petitioners filed a joint form_1040 u s individual_income_tax_return for with the filing_status married_filing_jointly petitioners resided in california at the time their petition was filed on their form_1040 petitioners claimed charitable cash or check contributions of dollar_figure and contributions other than cash of dollar_figure for total contributions of 2at the opening of the trial respondent’s counsel advised the court that all adjustments had been resolved with the exception of the educational expenses and the charitable_contributions respondent’s counsel did not say whether the accuracy-related_penalty remained in dispute however the outcome of the case has obviated the need to address the penalty 3no questions were raised in this case about sec_7491 and the burden_of_proof or the burden of production 4although this case is captioned in the name of nicholas garrett and michelle shere ray michelle ray prefers use of the surname johnson dollar_figure respondent disallowed dollar_figure of charitable_contribution deductions an amount dollar_figure more than the amount petitioners claimed during petitioners belonged to a church that was qualified as a nonprofit organization under sec_501 to which contributions would normally be tax deductible petitioners did not receive any goods or services from their church petitioners regularly made contributions to their church for tithing building fund and other purposes during petitioners paid dollar_figure to their church petitioners produced copies of checks totaling dollar_figure and additional evidence from their bank that two more checks totaling dollar_figure had been issued during petitioners are entitled to charitable_contribution deductions of dollar_figure for mr ray is a teacher who received his bachelor of arts degree with a major in history during mr ray was teaching under a so-called emergency credential which in effect meant that he did not have tenure in the school system he began teaching on date under the emergency credential which would expire in year there were educational requirements for the extension of the emergency credential which could be extended for additional year the next level of teaching status was a so-called preliminary credential which also was not a tenured position in all other respects mr ray had the obligations rights and privileges of a tenured teacher he had a voice vote in all faculty decisions the school system made contributions to his retirement_plan and there were continuing education requirements to maintain his emergency credentials and his teaching position for a second year during mr ray incurred expenses for educational courses to maintain his teaching status for or mr ray’s courses might also have qualified him to obtain a preliminary credential which although not a tenured position was a more permanent position in the school system once mr ray obtained a preliminary credential he had years to obtain a permanent teaching certificate mr ray’s courses did not lead to a master’s or other advanced educational degree there were also educational requirements on a 5-year cycle for all teachers irrespective of whether their teaching position was permanent ms johnson is also a teacher and she attended college during and to earn her bachelor of science degree in liberal studies ms johnson received her bachelor’s degree in date during date ms johnson had received an associate degree in the science of child development and family relations ms johnson had a regular year teaching credential valid date through date enabling her to teach in the care development and instruction of children in a child development program respondent conceded that ms johnson’s educational expenses were deductible and did not qualify her for a new position even though the courses taken would result in extending her associate degree to a bachelor’s degree discussion sec_162 generally allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business expenditures made by an individual for education are deductible as ordinary and necessary business_expenses if the education maintains or improves skills required by the individual in her employment or other trade_or_business sec_1_162-5 income_tax regs the general_rule under sec_1_162-5 income_tax regs however does not apply if the expenditures fall within either of two specified categories ie they are nondeductible expenditures if they are incurred to meet the minimum educational requirements for qualification in a taxpayer’s trade_or_business or they qualify the taxpayer for a new trade_or_business see 78_tc_550 sec_1_162-5 income_tax regs an individual who through education improves his or her skills in an existing trade_or_business may also become qualified for a new trade_or_business thompson v commissioner tcmemo_2007_174 if the education in question qualifies the taxpayer to perform significantly different tasks and activities than he or she could perform before the education then the education is deemed to qualify the taxpayer for a new trade_or_business robinson v commissioner supra pincite citing 73_tc_723 70_tc_1067 affd without published opinion 607_f2d_995 2d cir 62_tc_270 and 52_tc_1106 affd 443_f2d_29 9th cir the mere capacity to engage in a new trade_or_business is sufficient to disqualify the expenses for the deduction weiszmann v commissioner supra pincite respondent agrees that ms johnson is entitled to claim her educational expenses so there is no need to address her circumstances with respect to mr ray however respondent contends that his educational expenditures were to meet the minimum requirements for a job and therefore are not deductible mr ray contends however that he had met the requirements to teach on an emergency credential petitioner did not know at the end of whether he had qualified for a preliminary credential accordingly at the end of mr ray was merely able to show that he was attempting to seek a preliminary credential and that he was attempting not to lose his teaching status under the emergency credential in a substantially_similar case involving a california teacher with emergency credentials we held that the taxpayer’s educational expenses were deductible orr v commissioner tcmemo_1992_566 in that case we held that the taxpayer who has already obtained a baccalaureate degree has met the minimum educational requirements for qualification as an elementary or secondary school teacher in the state of california therefore the educational costs incurred to meet additional requirements of the employer are deductible that holding was in view of a thorough analysis of federal tax statutes and regulations and california law governing teaching positions respondent however argues that a change in california law would change the outcome because of the requirements set forth in sec_1_162-5 income_tax regs that regulation was referenced and discussed in orr v commissioner supra accordingly we consider whether respondent’s argument is correct sec_1_162-5 income_tax regs states that the minimum educational requirements for qualification of a particular individual in a position in an educational_institution is the minimum level of education in terms of aggregate college hours or degree which under the applicable laws or regulations is normally required of an individual initially being employed in such a position respondent argues that a change in california law since orr v commissioner supra was decided would change the application of the above-quoted regulation in this case the change referenced by respondent is that at the time of orr to acquire a teaching credential california law required a bachelor’s degree and completion of years of total study within years from the date_of_issuance of an emergency credential see cal educ code sec west current california law does not allow a 5-year period to complete the postbachelor professional education courses see cal educ code sec a west instead the current law provides for a staging process beginning with an emergency credential for and up to years and then a preliminary credential leading to a permanent credential with respect to preliminary and permanent credentials california requires continuing education in order to remain certified to teach in either category the difference cited by respondent is without a distinction it merely changes the form reduces the 5-year period to a 2-year period and not the substance or effect of the prior california requirements under either the or the version of the california statute a bachelor’s degree is the threshold for a teaching credential see sec_1_162-5 example income_tax regs mr ray had a teaching credential and he had therefore met the minimum educational requirements for qualification so that his educational expenditures were for the purpose of maintaining and improving his skills and not for qualification there is no actual or rational difference between a teacher on an emergency or regular credential being required to take educational courses in order to be retained even though the interval may be different accordingly we hold that mr ray and ms johnson are entitled to deduct dollar_figure in educational expenses and related expenses for we have found that petitioners have substantiated dollar_figure of charitable_contributions and accordingly hold that they are entitled to deduct them for their tax_year in view of our holding that petitioners are entitled to all of their claimed educational expense deductions and because they have shown entitlement to more than percent of their claimed charitable_contribution deductions there will not be a substantial_understatement of tax large enough to trigger the application of the sec_6662 and b accuracy-related_penalty accordingly we hold that petitioners are not liable for an accuracy-related_penalty sec_6662 requires that an understatement exceed the greater of percent of the tax required to be shown on the return or dollar_figure to be substantial and thus to trigger the accuracy-related_penalty to reflect the foregoing decision will be entered under rule
